Decision and Order of Supreme Court, New York County (David B. Saxe, J.), entered April 29, 1989 which denied petitioner’s CPLR article 78 petition and granted respondents’ cross-motion, unanimously affirmed, without costs.
While the matter was timely brought because the statute of limitations ran from the date when petitioner first received notice of the determination (see, Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832, 834), the motion court properly dismissed the petition. Petitioner failed to name DHCR the agency which issued the adverse determination. Furthermore, the mere mailing of the petition to DHCR did not constitute effective service. (CPLR 403 [c]; 9 NYCRR part 2530.) Concur — Carro, J. P., Wallach, Ross, Kassal and Rubin, JJ.